Order entered January 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00003-CV

      BCH DEVELOPMENT, LLC AND BLANCHARD HOMES, LLC, Appellants

                                               V.

   LAKEVIEW HEIGHTS ADDITION PROPERTY OWNERS' ASSOCIATION AND
                   BARBARA WOHLRABE, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05900-A

                                           ORDER
       We GRANT court reporter Cathye Moreno’s request for extension of time to file the

record and ORDER the record be filed by January 24, 2014. Because this is an accelerated

appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE